PER CURIAM: *
Carl Blue is scheduled for execution on Thursday, February 21, 2013. The factual *442and procedural history of his case appear in earlier decisions of this Court. District Judge Hoyt has in a careful opinion described Mr. Blue’s most recent filing and concluded that his present effort is a successive writ requiring its transfer to this Court. We are persuaded for essentially the reasons stated by Judge Hoyt that the present request is properly denominated as a request for leave to file a successive writ, and we conclude that the requirements of 28 U.S.C. § 2244(b)(2) are not met. Accordingly, we DENY Blue’s request for a certificate of appealability and further DENY his motion for a stay of execution.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.